DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Claims 1, 3, 4, 11, 13-14 are amended in the reply filed 01/14/2021. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Lubomirsky in addition to previously relied on references below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the vertical passages including gas passages and vacuum chucking passages.” Gas passages are not disclosed in the disclosure as claimed, only vacuum passages (250, para. [0025]).
Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “the vertical passages including gas passages and vacuum chucking passages.” Gas passages are not disclosed in the disclosure as claimed, only vacuum passages (250, para. [0025]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0283217 to Lubomirsky et al (“Lubomirsky”) in view of US 5,886,863 to Nagasaki et al (“Nagasaki”) and in view of US 2017/0098566 to Long et al (“Long”).
Claim 1:  
vertical passages (210 [chucking openings] and 230 [purge openings]) disposed through the extending from the bottom surface to the top surface of the aluminum substrate support plate (120a, see Fig. 2, 4), and a wherein the top surface (top surface of 120a) is coated with a ceramic material (220 [sealing band], see para. [0023] where it is made of a ceramic material), the vertical passages (210/230) including gas passages (230) and vacuum chucking passages (210); and a lip (not referenced but shown in Fig. 2, 4) extending outward below the top surface (edge of 120a, see Fig. 2, 4), the lip extending between the outer periphery and the inner periphery (see Fig. 2, 4), wherein the ceramic material (220) considered capable to extends to the inner periphery leaving the lip exposed (see para. [0023] where 220 is disposed away from edge of pedestal); and a gas distribution plate (120b [pedestal base]) in contact with the bottom surface of the aluminum based substrate support plate (bottom of 120a), the gas distribution plate (120b) including a first plurality of passages (230a [circular purging channel]) aligned with the gas passages (230), and a second plurality of passages (210a [circular chucking channel]) aligned with the vacuum chucking passages (210, see Fig. 2, 4);
However Lubomirsky does not explicitly disclose a plurality of concentric gas distribution channels; and a plurality of radial distribution channels, wherein the plurality of concentric gas distribution channels is coupled to plurality of concentric gas distribution channels for flowing a gas from the vertical passages therethrough, and wherein the ceramic material is disposed over the plurality of concentric gas distribution channels and the plurality of radial distribution channels.
However Nagasaki discloses a plurality of concentric gas distribution channels (concentric portions of 203b [groove], Fig. 9-10); and a plurality of radial distribution channels (radial portions of 203b, see Fig. 9), wherein the plurality of concentric gas distribution channels (concentric portions of 203b) is coupled to plurality of radial distribution channels (radial portions of 203b) for flowing a gas from the vertical passage (202a [penetration hole]) therethrough, and wherein a ceramic material (203 [aluminum nitride film], see col. 17, lines 20-25) is disposed over the plurality of concentric gas distribution channels (concentric portions of 203b) and the plurality of radial distribution channels (radial portions of 203b) for the purpose of enhancing the heat transfer further (see col. 18, lines 35-43). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concentric and radial distribution channels covered with a ceramic material as the configuration as taught by Nagasaki with motivation to enhance the heat transfer further.
The apparatus of Lubomirsky in view of Nagasaki does not disclose the aluminum based support is an aluminum substrate support plate.
Long discloses that a top plate (304, Fig. 3) that in some embodiments can be made of a metal such as aluminum (para. [0068]) for the purpose of possibly electrically connecting to the baseplate for providing DC and/or RF power powering the top or other electrical configurations (para. [0068]). It is noted that Long still discloses a ceramic coating (302) on the top plate (para. [0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of Lubomirsky with aluminum as taught by Long with motivation to possibly electrically connect to the baseplate for providing DC and/or RF power powering the top or other electrical configurations.
Claim 2: The apparatus of Lubomirsky in view of Nagasaki and Long discloses wherein the ceramic material (220, Fig. 2-4, Lubomirsky) is aluminum oxide (para. [0022-0023] where aluminum oxide is disclosed).
Claim 3: The apparatus of Lubomirsky in view of Nagasaki and Long discloses wherein sides of the substrate support plate (sides of 120a, Fig. 1-4, Lubomirsky) are not coated with the ceramic material (see para. [0023] 220 is disposed away from the edge). 
Claim 4: The apparatus of Lubomirsky in view of Nagasaki and Long discloses wherein the ceramic material solely coats the top surface leaving other surfaces bare (see para. [0023] where 220 is disposed away from the edge). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Nagasaki and Long as applied to claims 1-4 above, and further in view of US 2007/0258186 to Matyushkin et al (“Matyushkin”).
Claims 5 and 6: The apparatus of Lubomirsky in view of Nagasaki and Long does not disclose (claim 5) wherein the gas distribution plate is divided into multiple zones to provide different purge flows or vacuum set points to different areas of the substrate support pedestal (claim 6) wherein the top surface of the substrate support pedestal has a plurality of concentric gas distribution channels interconnected with radial distribution 
However Matyushkin discloses (claim 5) wherein a gas distribution plate(91 [base], Fig. 4C/5A) is divided into multiple zones (central and peripheral 102’s/38a/b [passages]) to provide different purge flows or vacuum set points to different areas of a substrate support pedestal (see para. [0031] where at least one 102/38a flows to a center area and another 102/38b flows to a peripheral area, thereby providing different flows); (claim 6) wherein the top surface of the substrate support pedestal (26 [substrate receiving surface] of 90 [substrate support]) has a plurality of concentric gas distribution channels (254 [circular arms] of 250’s [grooves]) interconnected with radial distribution channels (252 [radial arms] of 250’s, para. [0042]) for receiving purge gas from the gas distribution plate (91) through passages in the gas distribution plate (91), for the purpose of providing heat transfer gas to the different zones, to thereby be maintained at different temperatures (see para. [0023]), and/or each zone can be set to hold heat transfer gas at a different equilibrated pressure to provide different heat transfer rates from the backside of the substrate (see para. [0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple zones, concentric and radial distribution channels, with configurations as taught by Matyushkin with motivation to provide heat transfer gas to the different zones, to thereby be maintained at different temperatures and/or each zone can be set to hold heat transfer gas at a different .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Nagasaki, Long, and Matyushkin as applied to claim 6 above, and further in view of US 2009/0002913 to Naim.
Claim 7: The apparatus of Lubomirsky in view of Nagasaki, Long, and Matyushkin does not disclose wherein the ceramic coating covers the plurality of concentric gas distribution channels and the radial distribution channels.
However Naim discloses wherein a ceramic coating (44 [conformal film], Fig. 4) covers a plurality of concentric gas distribution channels (32 [circular gas grooves]) and radial distribution channels (36 [radial gas grooves]) for the purpose of allowing for reduction in particle transfer to the backside of the wafer (see para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating coverage requirements taught by Naim with motivation to allow for reduction in particle transfer to the backside of the wafer.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Nagasaki and Long as applied to claims 1-4 above, and further in view of US 2003/0160568 to Arai et al (“Arai”).
Claims 8, 9, 10: The apparatus of Lubomirsky in view of Nagasaki and Long discloses (claim 8) wherein the substrate support pedestal further comprises: a base plate (middle plate of 120b, Fig. 4, Lubomirsky, see para. [0022] where 120b can have (claim 9) wherein the gas distribution plate (top plate of 120b) and the base plate (middle plate of 120b) are fabricated from metal (para. [0022]); (claim 10) wherein the substrate support pedestal further comprises: a cap plate (bottom plate of 120b, Fig. 4) coupled to the base plate (middle plate of 120b) and considered capable to seal the cooling channel (420) formed in the base plate (middle plate of 120b).

    PNG
    media_image1.png
    373
    711
    media_image1.png
    Greyscale

Fig. 4 of Lubomirsky.
The apparatus of Lubomirsky in view of Nagasaki and Long does not explicitly disclose (claim 8) a plurality of cooling channels formed therein for receiving a coolant (claim 9) the plates are fabricated from aluminum; (claim 10) the cap plate seals the cooling channels.
It is known to have this configuration, as taught by Arai, which discloses that cooling channels (slits) can be formed inside of a(n) (aluminum) plate, brazed to an underside of the plate, or placed in inner and outer peripheral sides of the plate (see para. [0091], [0092], [0043]) which renders the location of the cooling channels to be optimized as necessary, for the purpose of having excellent temperature response (see para. [0091]).
Thereby, the location of the cooling channels being formed in one aluminum plate or the other aluminum plate with the sealing properties still occurring between the two plates renders the claim obvious over the prior art. The courts have held that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  MPEP 2144.04 VI (C). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number and placement of the cooling channels, and sealing of two plates as taught by Arai with motivation to have excellent temperature response. 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0283217 to Lubomirsky et al (“Lubomirsky”) in view of US 5,886,863 to Nagasaki et al (“Nagasaki”) and in view of US 2017/0098566 to Long et al (“Long”).
Claim 11:  Lubomirsky discloses a processing chamber, comprising: a chamber body (130 [processing chamber], Fig. 1); and a pedestal assembly (120 [wafer pedestal]) 
vertical passages (210 [chucking openings] and 230 [purge openings]) disposed through the extending from the bottom surface to the top surface of the aluminum substrate support plate (120a, see Fig. 2, 4), and a wherein the top surface (top surface of 120a) is coated with a ceramic material (220 [sealing band], see para. [0023] where it is made of a ceramic material), the vertical passages (210/230) including gas passages (230) and vacuum chucking passages (210); and a lip (not referenced but shown in Fig. 2, 4) extending outward below the top surface (edge of 120a, see Fig. 2, 4), the lip extending between the outer periphery and the inner periphery (see Fig. 2, 4), wherein the ceramic material (220) considered capable to extends to the inner periphery leaving the lip exposed (see para. [0023] where 220 is disposed away from edge of pedestal); and a gas distribution plate (120b [pedestal base]) in contact with the bottom surface of the aluminum based substrate support plate (bottom of 120a), the gas distribution plate 
However Lubomirsky does not explicitly disclose a plurality of concentric gas distribution channels; and a plurality of radial distribution channels, wherein the plurality of concentric gas distribution channels is coupled to plurality of concentric gas distribution channels for flowing a gas from the vertical passages therethrough, and wherein the ceramic material is disposed over the plurality of concentric gas distribution channels and the plurality of radial distribution channels.
However Nagasaki discloses a plurality of concentric gas distribution channels (concentric portions of 203b [groove], Fig. 9-10); and a plurality of radial distribution channels (radial portions of 203b, see Fig. 9), wherein the plurality of concentric gas distribution channels (concentric portions of 203b) is coupled to plurality of radial distribution channels (radial portions of 203b) for flowing a gas from the vertical passage (202a [penetration hole]) therethrough, and wherein a ceramic material (203 [aluminum nitride film], see col. 17, lines 20-25) is disposed over the plurality of concentric gas distribution channels (concentric portions of 203b) and the plurality of radial distribution channels (radial portions of 203b) for the purpose of enhancing the heat transfer further (see col. 18, lines 35-43). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concentric and radial 
The apparatus of Lubomirsky in view of Nagasaki does not disclose the aluminum based support is an aluminum substrate support plate.
Long discloses that a top plate (304, Fig. 3) that in some embodiments can be made of a metal such as aluminum (para. [0068]) for the purpose of possibly electrically connecting to the baseplate for providing DC and/or RF power powering the top or other electrical configurations (para. [0068]). It is noted that Long still discloses a ceramic coating (302) on the top plate (para. [0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of Lubomirsky with aluminum as taught by Long with motivation to possibly electrically connect to the baseplate for providing DC and/or RF power powering the top or other electrical configurations.
Claim 12: The apparatus of Lubomirsky in view of Nagasaki and Long discloses wherein the ceramic material (220, Fig. 2-4, Lubomirsky) is aluminum oxide (para. [0022-0023] where aluminum oxide is disclosed).
Claim 13: 
Claim 14: The apparatus of Lubomirsky in view of Nagasaki and Long discloses wherein the ceramic material solely coats the top surface leaving other surfaces bare (see para. [0023] where 220 is disposed away from the edge). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Nagasaki and Long as applied to claims 11-14 above, and further in view of US 2007/0258186 to Matyushkin et al (“Matyushkin”).
Claims 5 and 6: The apparatus of Lubomirsky in view of Nagasaki and Long does not disclose (claim 15) wherein the gas distribution plate is divided into multiple zones to provide different purge flows or vacuum set points to different areas of the substrate support pedestal (claim 16) wherein the top surface of the substrate support pedestal has a plurality of concentric gas distribution channels interconnected with radial distribution channels for receiving purge gas from the gas distribution plate through passages in the gas distribution plate.
However Matyushkin discloses (claim 15) wherein a gas distribution plate (91 [base], Fig. 4C/5A) is divided into multiple zones (central and peripheral 102’s/38a/b [passages]) to provide different purge flows or vacuum set points to different areas of a substrate support pedestal (see para. [0031] where at least one 102/38a flows to a center area and another 102/38b flows to a peripheral area, thereby providing different flows); (claim 16) wherein the top surface of the substrate support pedestal (26 [substrate receiving surface] of 90 [substrate support]) has a plurality of concentric gas distribution channels (254 [circular arms] of 250’s [grooves]) interconnected with radial distribution channels (252 [radial arms] of 250’s, para. [0042]) for receiving purge gas from the gas 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple zones, concentric and radial distribution channels, with configurations as taught by Matyushkin with motivation to provide heat transfer gas to the different zones, to thereby be maintained at different temperatures and/or each zone can be set to hold heat transfer gas at a different equilibrated pressure to provide different heat transfer rates from the backside of the substrate.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Nagasaki, Long, and Matyushkin as applied to claim 16 above, and further in view of US 2009/0002913 to Naim.
Claim 17: The apparatus of Lubomirsky in view of Nagasaki, Long, and Matyushkin does not disclose wherein the ceramic coating covers the plurality of concentric gas distribution channels and the radial distribution channels.
However Naim discloses wherein a ceramic coating (44 [conformal film], Fig. 4) covers a plurality of concentric gas distribution channels (32 [circular gas grooves]) and radial distribution channels (36 [radial gas grooves]) for the purpose of allowing for reduction in particle transfer to the backside of the wafer (see para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating coverage requirements taught by Naim with motivation to allow for reduction in particle transfer to the backside of the wafer.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Nagasaki and Long as applied to claims 11-14 above, and further in view of US 2003/0160568 to Arai et al (“Arai”).
Claims 18, 19, 20: The apparatus of Lubomirsky in view of Nagasaki and Long discloses (claim 18) wherein the substrate support pedestal further comprises: a base plate (middle plate of 120b, Fig. 4, Lubomirsky, see para. [0022] where 120b can have multiple metallic components which are brazed) brazed to a bottom of the gas distribution plate (top plate of 120b), the base plate (middle plate of 120b) having a plurality of cooling channels (420 [cooling channel]) formed therein for receiving a coolant fluid necessarily routed through the shaft (para. [0028]); (claim 19) wherein the gas distribution plate (top plate of 120b) and the base plate (middle plate of 120b) are fabricated from metal (para. [0022]); (claim 20) wherein the substrate support pedestal further comprises: a cap plate (bottom plate of 120b, Fig. 4) coupled to the base plate (middle plate of 120b) and considered capable to seal the cooling channel (420) formed in the base plate (middle plate of 120b).

    PNG
    media_image1.png
    373
    711
    media_image1.png
    Greyscale

Fig. 4 of Lubomirsky.
The apparatus of Lubomirsky in view of Nagasaki and Long does not explicitly disclose (claim 18) a plurality of cooling channels formed therein for receiving a coolant fluid necessarily routed through the shaft (claim 19) the plates are fabricated from aluminum; (claim 20) the cap plate seals the cooling channels.
It is known to have this configuration, as taught by Arai, which discloses that cooling channels (slits) can be formed inside of a(n) (aluminum) plate, brazed to an underside of the plate, or placed in inner and outer peripheral sides of the plate (see para. [0091], [0092], [0043]) which renders the location of the cooling channels to be optimized as necessary, for the purpose of having excellent temperature response (see para. [0091]).
Thereby, the location of the cooling channels being formed in one aluminum plate or the other aluminum plate with the sealing properties still occurring between the two plates renders the claim obvious over the prior art. The courts have held that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  MPEP 2144.04 VI (C). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number and placement of the cooling channels, and sealing of two plates as taught by Arai with motivation to have excellent temperature response. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718